Citation Nr: 1507188	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-29 287	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to an initial rating for post-traumatic stress disorder (PTSD) with major depression, in excess of 10 percent disabling from September 29, 2006, and in excess of 30 percent since March 18, 2010.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service in the U.S. Navy from November 1964 to December 1968.  His military occupational specialty (MOS) was ordnance mechanic.  

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before a Decision Review Officer (DRO) at the RO in January 2011 and before the undersigned at a videoconference hearing in March 2013.  A transcript of the DRO hearing is in the claim file and a transcript of the videoconference hearing is contained in Virtual VA.  

The March 2012 Statement of the Case (SOC) addressing the rating for the service-connected psychiatric disorder and a TDIU rating indicated that the claim for a higher rating for PTSD with major depressive disorder stems from a June 2010 rating decision which granted an increase from 10 percent (which had been in effect since September 29, 2006 (date of receipt of the claim for service connection) to 30 percent, effective March 18, 2010 (date of VA outpatient treatment record showing a change of and an increase in dosage of psychotropic medication).  However, the Board notes that in September 2008 the Veteran filed a Notice of Disagreement (NOD) as to the assignment of the initial 10 percent rating by the May 2008 rating decision which granted service connection for PTSD.  Because no SOC was issued, that appeal has remained pending.  Accordingly, the Board has recharacterized this issue as stated on the title page.  

Also, since the appellant did not withdraw the increased rating claim after the grant of a higher evaluation in June 2010, the issue is still in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Breniser v. Shinseki, 25 Vet. App. 64, 79 (2011) (a claimant who disagrees with an initial evaluation or files a claim for an increased evaluation is presumed to be seeking the highest evaluation available). 

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal, a review of which does not reveal anything pertinent to the present appeal the transcript of the Board videoconference and VA treatment (CAPRI) records.  

The issues of service connection for hypertension, to higher initial ratings for PTSD with major depression, and to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED.  


FINDINGS OF FACT

1.  The Veteran served in the U.S. Navy and his ship was stationed in deep waters off the coast of Vietnam but did not dock at any port in Vietnam and he did not set foot in Vietnam; and as such he is not presumed to have been exposed to herbicides.  

2.  Diabetes mellitus, type II, first manifested years after and is unrelated to the Veteran's military service.  

3.  Hearing in the left ear is normal and a hearing loss in the right ear first manifested years after and is unrelated to the Veteran's military service.  

4.  Tinnitus first manifested years after and is unrelated to the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II are not met.  38 U.S.C.A. § 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2014).  

2.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. § 1101, 1110, 1112 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. § 1101, 1110, 1112 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants what information or evidence is needed for claim substantiation prior to an initial unfavorable decision but, if not, any such error may be cured by providing notice followed by readjudication, e.g., in a supplemental statement of the case (SSOC).  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In service connection claims, the VCAA imposes a duty to inform a claimant of all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Also, the VCAA imposes a duty to assist claimants by making reasonable efforts to get needed evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Here, the RO provided the Veteran with notice of the elements required for service connection and of the respective evidence gathering duties by letters in October 2006 and April 2009 as to the claim for service connection for diabetes, by letter of June 2009 as to the claims for hearing loss and tinnitus.  The letters also provided notice of how disability ratings and effective dates are assigned.  Dingess, Id.  

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation.  The Veteran's service personnel records and service treatment records (STRs) are on file, as are his VA treatment records.  The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims called Virtual VA, in which some of the Veteran's medical records have been associated.  He has been provided VA examinations with respect to his claims for service connection for hearing loss and tinnitus.  However, he has not been provided VA examinations as to his claim for service connection for diabetes because it rests upon whether he was actually exposed to herbicides, and the Board holds that he was not.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.326 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board may assume the competence of VA examiners and the adequacy of a VA medical opinion unless either is challenged.  Here, the adequacy of the examination and medical opinions are not challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010).  

Although the Veteran is in receipt of Social Security Administration (SSA) benefits, he testified at the videoconference that this was due to his retirement and age, and not due to disability.  See page 14 of that transcript.  

Transcripts of the Veteran's testimony in support of his claims at the January 2011 DRO hearing and at the March 2013 Board videoconference are of record.  38 C.F.R. § 3.103(c)(2) requires that a presiding hearing official fully explain the issues and suggest the submission of evidence that may have been overlooked but does not require providing such information as to equate with preadjudication of any claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the hearings the issues were identified and the representative and the presiding hearing official's specifically elicited testimony from the Veteran as to the relevant clinical history and needed elements for service connection.  The Veteran was an active participant in both hearings and, moreover, neither the Veteran nor representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the DRO hearing and Board videoconference.  Thus, the Board finds that, consistent with the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), there has been full compliance complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.

Principles of Service Connection

Service connection is warranted for disability incurred or aggravated during active service or by application of certain rebuttable presumptions, or if proximately due to or aggravated by other service-connected disability(ies).  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310(a) and (b).   Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including diabetes mellitus, a sensorineural hearing loss, and tinnitus due to acoustic trauma if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 133, 1338 (Fed.Cir. 2013).  

In Fountain v. McDonald, No. 13-0540, slip op. 1 and 2 (U.S. Vet. App. Feb. 9, 2015) (precedential panel decision) it was held "that [38 C.F.R.] § 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system'."  

The use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a), which includes arthritis and other organic diseases of the nervous system, and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

When a Veteran has engaged in combat with the enemy in active service during a period of war, campaign or expedition, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions or hardships of such service notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary and the reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b).  However, competent evidence of a current disability and of a link between the current disability and service is still required despite the evidentiary effect of 38 U.S.C.A. § 1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995); see also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) (noting that 38 U.S.C.A. § 1154(b) "does not create a statutory presumption that a combat Veteran's alleged disease or injury is service-connected," but that it "considerably lightens[s] the burden of a Veteran who seeks benefits for an allegedly service-connected disease or injury and who alleges that the disease or injury was incurred in, or aggravated by, combat service").   

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active service, diabetes mellitus, type II (adult onset), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. Reg. 32,345-32,407 (2007).  

Notwithstanding the presumptive provisions, service connection for claimed residuals of exposure to herbicides also may be established by showing that a disorder resulting in disability is, in fact, causally linked to the exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir.), citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.

Veterans are presumed to be in sound condition at entrance into active service except for conditions found upon the examination for service entrance, in which case a service connection claim is one for aggravation, which the claimant must prove.  38 U.S.C.A. § 1111.  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  


Diabetes Mellitus, Type II

The Veteran's service personnel records corroborate his testimony that he served aboard the U.S.S. Kitty Hawk off the shores of Vietnam.  However, the STRs and records within the first year after his December 1968 discharge from service are negative for diabetes.  In fact, the earliest clinical evidence of diabetes are private medical records in 2001.  

38 C.F.R. § 3.307(a)(6)(iii) states that service in the Republic of Vietnam' includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 

The VA Adjudication Procedures Manual (M21-1 MR) explains that for service connection under 38 C.F.R. § 3.307(a)(6) and 3.309(e), service in the Republic of Vietnam ... means [service in the Republic of Vietnam] or its inland waterways, or service in other locations if the conditions of service involved duty or visitation in the [Republic of Vietnam]."  M21-1 MR, pt. IV., subpt. ii, ch.1, sec. h.28a (July 20, 2009).  

However, M-21-1 MR, pt. IV., subpt. ii., ch. 1, sec. H.28.h, provides that service aboard a ship that anchored in an open deep-water harbor, such as DaNang, along the Republic of Vietnam coast does not constitute inland water service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides.  Evidence of shore docking is required in order to concede the possibility that a veteran's service involved duty or visitation in the Republic of Vietnam.  

The Federal Circuit has found that VA's interpretation as requiring physical presence within Vietnam, or the territorial waters of Vietnam in order to be entitled to the presumption of herbicide exposure is not plainly erroneous or inconsistent with the language of section 3.307(a)(6)(iii).  Haas v. Peake, 525 F.3d 1168 (Fed.Cir. 2008).  It follows that VA's interpretation of "inland waterways" to expressly exclude DaNang Harbor as an inland waterway, absent evidence of docking, is reasonable.    

The record is consistent with the Veteran's testimony that during service he served aboard the U.S.S. Kitty Hawk.  However, there are no records which indicate that the Veteran had any actual duty or visitation in the Republic of Vietnam or that he set foot in-country in the Republic of Vietnam.  In fact, at the videoconference hearing he conceded that he had not set foot in Vietnam and that the U.S.S. Kitty Hawk had not docked at a Vietnam harbor.  

The Veteran and his service representative have alleged that the U.S.S. Kitty Hawk served sufficiently close to the shore of Vietnam that when it took on salt water and, by desalinization, turned it into fresh water, the Veteran was thereby contaminated with an herbicide.  It has also been alleged that herbicides used in Vietnam were blown by the wind sufficient far out to sea to reach the U.S.S. Kitty Hawk, thereby also contaminating the Veteran with herbicides.  

Specifically, at the DRO hearing the Veteran testified that during service he had been onboard a ship in the Gulf of Tonkin for three tours but had not set foot in Vietnam.  Page 10.  He believed that herbicides sprayed in Vietnam had been blown out to sea to his ship by the wind.  Page 10.  He had not had diabetes or hypertension during military service.  Page 7.  At the videoconference hearing the Veteran testified that during service he had served aboard the U.S.S. Kitty Hawk for 3 1/2 years off the shores of Vietnam but had not set foot ashore and the ship had not anchored in Da Nang or any other Vietnamese port.  Page 3 of the transcript.  He believed that he had been exposed to herbicides due either to the wind blowing herbicides out to sea to his ship or from herbicides getting into the coastal waters and from there, via desalinization, into his drinking water.  Page 4.  

The Veteran's allegations are not probative.  No competent evidence has been presented to corroborate either theory and, thus, they remain no more than sheer speculation.  And, neither theory meets the regulatory requirement of in-land service in Vietnam to invoke the presumption applicable under U.S.C.A. § 1116(a)(3) and 38 C.F.R. § 3.307(a)(6). 

Further, there is no evidence of diabetes during or within the first year after service, nor is it contended otherwise.  On the question of whether service connection may be granted on the basis that diabetes was first diagnosed after service, considering all the evidence, including that the diabetes first manifested many, many years after service, and the absence of any competent medical evidence that associates his diabetes to an injury, disease, or event of service origin, service connection is not warranted on this basis.  Indeed, the Veteran conceded in his testimony at the 2013 Board videoconference hearing that his diabetes first began about ten (10) years earlier, i.e., about 2003, although the clinical records reflect that he was treated for diabetes in 2001.  Stated simply, nothing supports the Veteran's contention of in-service herbicide exposure other than his sheer speculation of the theoretical possibility of in-service herbicide exposure as the cause of his current diabetes which first manifested decades after service.  

Accordingly, service connection for diabetes is not warranted.  

Hearing Loss and Tinnitus

Background

The Veteran's service personnel records corroborate his testimony that he served aboard the U.S.S. Kitty Hawk and that he participated in preparation for air strikes against the enemy.  The Board acknowledges that his service aboard this aircraft carrier involved exposure to loud noise, particularly in light of his MOS as an ordnance mechanic.  

Audiometric testing in November 1964 on examination for entrance into service revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
10 (25)
10 (20)
10 (20)
10 (20)
5 (10)
Left Ear
5 (20)
0 (10)
0 (10)
5 (15)
-5 (5)

Prior to October 31, 1967, service department audiometric tests and VA audiometric tests prior to June 30, 1966 were in "ASA" units.  The figures in parentheses represent the conversion to the current "ISO" units, which is the standard used in 38 C.F.R. § 3.385.  

In April 1966 the Veteran was treated for acute tonsillitis.  

On examination in November 1968 for discharge from active service the Veteran was not afforded audiometric testing.  His hearing of the whispered and spoken voice was 15/15 in each ear.  On physical examination it was noted that he had scarring of the right tympanic membrane.  

VA outpatient treatment (VAOPT) records show that on examination in December 2006 the Veteran's tympanic membranes were non-erythematous and his external ear canals were unobstructed.  

An August 14, 2009, VAOPT record shows that the Veteran complained of decreased hearing in the right ear.  In October 2009 it was noted that in September 2009 it had been reported that the Veteran had been seen for a "recent" right ear hearing loss of approximately 2 months.  It was reported that he had had a ringing in his ears a few times a day since childhood.  Audiometric testing at that time, in October 2009, revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
85
110
90
95
105
Left Ear
15
15
20
20
20

At that time his discrimination ability was 100 percent in the left ear but there was no response in the right ear.  Hearing aids were recommended.  It was specifically noted that he had had the acute onset of hearing loss [in the right ear] in August 2009 when he had awoken one morning and was unable to hear in his right ear.  It was also noted that he had had right ear surgery in 1954 at which time "they pulled the ear drum back."  Also in October 2009 it was reported that the Veteran had a postservice history of noise exposure hunting, using chain saws, power tools, motorcycles, law equipment without hearing protection.  

In November 2009 the Veteran had tympanosclerosis of the right ear drum, but the left ear drum was normal.  It was noted that he had no hearing in the right ear.  The impression was an asymmetrical hearing loss, in the right but not the left ear, of acute onset in August 2009.  In December 2009 it was noted that he did not have a brain tumor.  In May 2010 he reported that he had constant tinnitus in the right ear and sometimes in the left ear.  

At the January 2011 DRO hearing the Veteran testified that his duties in the Navy as a gunner's mate included operational maintenance of guided missiles and launch systems exposed him to loud noise which caused his current hearing loss.  Page 1 of that transcript.  It was alleged that a recent official examination had indicated that the Veteran had problems with his hearing prior to service but it was asserted that because his hearing was normal at service entrance he should be afforded another official or VA examination with respect to his claim for service connection for hearing loss.  Pages 2 and 3.  The Veteran testified that he was now completely deaf in his right ear.  He had ringing in his ears and had "probably" had this since his military service.  Page 3.  He had not worked on the flight deck but had worked directly below the flight deck, without hearing protection and where there was a lot of noise.  Page 4.  He had been given hearing aids by VA.  Page 5.  He had been told that he had had tinnitus when he was 10 years old.  Pages 7 and 8.  He testified that in 2009 he suddenly woke up one morning and his hearing was gone.  He had been evaluated by VA because it was thought that he might have a brain tumor but after being evaluated the cause of his hearing loss could not be determined.  Prior to this, i.e., 2009, he had not been treated after service for hearing loss or tinnitus.  Page 9.  

On VA examination in April 2012 the Veteran's claim file was reviewed.  Audiometric testing revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 


Hertz
500
1,000
2,000
3,000
4,000
Right Ear
90
105
105
105
105
Left Ear
15
25
25
15
20

The Veteran's discrimination ability was zero (0) percent in the right ear and 98 percent in the left ear.  The diagnoses were a sensorineural hearing loss in the right ear at all frequencies and a sensorineural hearing loss in the left ear at and above 6,000 Hertz.  

The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or the result of an event during military service.  The rationale was that according to VA records he had had the sudden onset of hearing loss in the right ear in 2009.  A sudden loss of hearing 40 years after service discharge was not the result of military noise exposure.  There was no link between his hearing loss and tinnitus, and military service.  The hearing loss had not existed prior to service.  It was also reported that there was no link between his complaint of tinnitus and his service in the Navy.  

At the videoconference hearing the Veteran testified that during service he had served aboard the U.S.S. Kitty Hawk in the noisy environments of the port and starboard missile houses without hearing protection.  Pages 4 and 5.  He did not recall being treated or seeking treatment during service for hearing loss or tinnitus.  Page 6.  Although he had had flus' and tonsillitis during service he had not sought treatment during service for tinnitus or hearing loss.  Page 6.  He had been given hearing aids by VA and was now completely deaf in his right ear.  Page 7.  He had notice having tinnitus and a hearing loss right after his in-service noise exposure.  Page 18.  He had not had any postservice noise exposure.  Page 19.  

Left Ear

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In analyzing the claim for service connection for hearing loss in the left ear, the Board notes that the VA audiometric testing in 2009 and 2012 show that for VA purposes the Veteran does not have a hearing loss in the left ear.  The diagnosis in 2012 of a sensorineural hearing loss in the left ear was solely limited to frequencies at and above 6,000 Hertz.  However, such frequencies are not considered for VA purposes as establishing the existence of a current hearing loss.  

Right Ear and Tinnitus

If a veteran is service-connected for hearing loss, then in a claim for service connection for tinnitus, VA must "consider a theory of secondary service connection for tinnitus based on the appellant's service[-]connected bilateral hearing loss" because VA is required to consider all theories of entitlement.  Fountain v. McDonald, No. 13-0540, slip op. at 22 (U.S. Vet. App. Feb. 9, 2015) (precedential panel decision) (citing Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub. non. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir. 2009).  Here, however, the Veteran's is not service-connected for hearing loss in either ear and, by this decision, service connection is not warranted for hearing loss in either ear.  Thus, the question of secondary service connection and secondary aggravation is not presented.  

In adjudicating a claim for service connection for tinnitus "[c]ontinuing symptoms, not treatment, must be the focus of the evidentiary analysis."  Fountain v. McDonald, No. 13-0540, slip op. at 7 (U.S. Vet. App. Feb. 9, 2015) (precedential panel decision) (citing Wilson v. Derwinski, 2 Vet.App. 16, 19 (1991)). 

Although there is a postservice history of the Veteran's having had right ear surgery prior to service, the examination for service entrance found no residual disability and, so, the Veteran is presumed to have been in sound condition at service entrance.  Consistent with this is the fact that audiometric testing at service entrance revealed that he did not have a hearing loss in either ear by VA standards or tinnitus.  

If a veteran has a chronic disease during service, it is expected that he would seek treatment or evaluation therefor.  As to this, 38 C.F.R. § 3.303(b) provides that "[f]or the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word ''Chronic'.''  In fact, it is assumed that a chronic disease is of such severity that, when shown as such during service, there is no requirement of evidentiary showing of continuity.  Consequently, if the Veteran did have a chronic disease during service, such as a sensorineural hearing loss or tinnitus, it would be expected that he would at least complain of it to appropriate medical personnel or otherwise seek treatment or evaluation.  

Although there is a single clinical notation of the Veteran's having had acute tonsillitis during service, the STRs fail to demonstrate the combination of manifestations sufficient to identify a chronic hearing loss in the right ear or tinnitus during active service.  Specifically, there were no complaints or treatment for a right ear hearing loss or tinnitus during service and while audiometric testing at service separation was not conducted, there were no complaints in an adjunct medical history questionnaire which were suggestive of a hearing loss or tinnitus.  "[T]he more contemporaneous the evidence, the greater [the] probative value and credibility than can be attached to that evidence, especially when later-dated testimony [] and statements were generated for pecuniary purposes ... 'memory hinges on recency', earlier statements are generally more trustworthy than later ones."  Curry v. Brown, 7 Vet. App. 59, 64 (1994).

Thus, chronicity of an in-service hearing loss in the right ear or tinnitus is not adequately supported by the STRs and the evidence as a whole.  Accordingly, a showing of continuity of symptomatology after service or competent medical evidence of a nexus with service is required to support the claims when, as here, it is unquestioned that the Veteran now has chronic right ear hearing loss and tinnitus. 

The Board has considered the Veteran's testimony at the DRO and videoconference hearing as to his exposure to loud noise during active service.  Even conceding that the Veteran was exposed to acoustic trauma during service, this is not the same as having sustained the type of injury that necessarily and always causes a hearing loss or tinnitus.  In other words, even if he was exposed to acoustic trauma during service, this does not automatically mean that he developed a hearing loss or tinnitus thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption to this effect, and the Board is aware of none.  

As to continuity of symptoms, the Veteran has testified he had symptomatology of his right ear hearing loss and tinnitus since his exposure to loud noise during his military service.  However, the Board notes that at one of the hearings the Veteran initially qualified his statement with respect to tinnitus when he testified that he "probably" had had tinnitus since service, although he subsequently went on to confirm, in stronger language, that he had.  The Board finds it significant to observe that at both the DRO hearing and the videoconference hearing the Veteran completely avoided rendering any testimony as to the now well documented sudden onset of hearing loss in the right ear in 2009.  In this regard, it is hardly incidental that virtually all contemporaneous clinical data addressing and documenting a hearing loss in the right ear and of tinnitus only postdates, i.e., follows, the sudden onset of this 2009 hearing loss in the right ear.  

While the cause of this sudden hearing loss had not been clinically determined, the actual cause of this recent, and sudden, onset of his right ear hearing loss is not the issue before the Board.  Rather, regardless of the cause, the dispositive matter is whether the current right ear hearing loss or tinnitus is related to service.  In addressing this matter, the Board will not ignore the possibility that the sudden onset of hearing loss in the right ear or tinnitus could, at least theoretically, be related to some cause of service origin.  However, the record as it stands contains nothing which would suggest that whatever the cause of the sudden hearing loss in the right ear in 2009 it was somehow related to military service, other than the Veteran's uncorroborated testimony of continuous postservice hearing loss and tinnitus.  In fact, neither the Veteran nor his representative have at any time, including at the DRO hearing and the videoconference hearing, proffered any theory, comments or evidence which would suggest that the cause of the 2009 sudden onset of hearing loss in the right ear is somehow related to military service over four decades earlier.  

The Veteran is competent to attest to his personal perception of his hearing acuity and tinnitus during and after service.  However, the Board finds that the Veteran's assertions that he has experienced hearing loss in the right ear and tinnitus continuously during the decades since service are not credible.  In this regard, a lack of contemporaneous medical evidence does not necessarily render lay assertions non-credible.  See Buchanan v. Nicholson, 7 Vet. App. 498, 511 (1998), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996).  Here, the evidence affirmatively contradicts this testimony inasmuch as it was repeatedly noted in 2009 that the Veteran's hearing loss in the right ear was precipitous and of sudden onset.  Had his clinical history been different, i.e., if he had actually had a hearing loss in the right ear or tinnitus since service, it is reasonable to expect that such a clinical history would have been properly recorded, inasmuch as a physician's understanding of a patient's clinical history is an essential part of rendering the proper diagnosis which precedes treatment or therapy.  However, it was not. Rather, his history of the sudden and precipitous onset of his right ear hearing loss in August 2009 was recorded on multiple occasions in the early days of his seeking treatment, which also did not antedate the August 2009 onset of that hearing loss.  

Further, while the Veteran testified that he had not had postservice noise exposure, this is rebutted by the clinical history recorded at the October 2009 VA examination which specifically recorded examples of his postservice noise exposure.  

Moreover, the Veteran first filed a claim for VA disability compensation for PTSD, diabetes and complications of diabetes but he has not offered any reason for not having filed a claim for service connection for hearing loss or tinnitus at that time or at any time prior to the August 2009 onset of the right ear hearing loss.  

Additionally, the Veteran has not stated or testified that he was diagnosed with a hearing loss or tinnitus during service or within one year after his December 1968 service discharge.  Also, there is no evidence that the Veteran's lay statements or testimony describing symptoms during service has been supported by a later diagnosis of a hearing loss by VA standards or tinnitus by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Also, the Veteran has not reported having had a contemporaneous medical diagnosis of a right ear hearing loss or tinnitus during service, and he has not described symptoms supported by a later diagnosis or opinion by a medical professional.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

While posited as lay evidence, the Veteran's belief that the in-service noise exposure was the cause or a precursor of his current right ear hearing loss and tinnitus, it is actually a medical opinion in the guise of lay evidence and, as such, is not competent.  Moreover, he has not offered anything which would explain why his acknowledged in-service noise exposure would cause a hearing loss in the right ear and tinnitus when he continues to have normal hearing acuity for VA purposes in the left ear, especially when they were clinically corroborated decades after service and only after the sudden and unexplained onset in August 2009.  

Since consistency is the hallmark of credibility, and because the Veteran's history is not in keeping with the evidentiary record as a whole, the Board finds that the Veteran's statements and testimony of continuous hearing loss in the right ear and tinnitus since in-service noise exposure are not credible.  

Accordingly, the Board concludes that the lay evidence is not credible for the purpose of establishing continuity of symptomatology.  At issue then, is whether the Veteran's current right ear hearing loss and tinnitus can be related to in-service noise exposure, or any other potential cause of hearing loss, by competent medical evidence.  However, there is no competent and persuasive opinion of record showing a relationship between the Veteran's currently diagnosed right ear hearing loss and tinnitus and any causation, incident or event during service.  

The lapse of a number of years between the in-service noise exposure and the earliest contemporaneous evidence after service of tinnitus as well as a hearing loss in the right ear, and this only after it was clinically recorded that in August 2009 that he had the sudden onset of right ear hearing loss, is further evidence against there being a nexus between the in-service noise exposure and current right ear hearing loss and tinnitus.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  While the absence of treatment is not dispositive, it suggests that he had no right ear hearing loss or tinnitus, consistent with the clinical evidence of the sudden onset of right ear hearing loss in 2009, and contrary to the Veteran's testimony only thereafter in 2011 and 2013.  Moreover, the recent VA examiner opined that any current right ear hearing loss and tinnitus are unrelated to the Veteran's military service due to the absence of evidence of in-service treatment and, implicitly, the passage of time without corroborating evidence of pathology.  There is no contrary medical opinion of record.  

Posited against this is the Veteran's interpretation of the evidence which is not supported by the actual medical evidence on file.  The Board is not required to accept the Veteran's lay interpretation of medical evidence because the Veteran lacks the education, experience, and training to make such interpretations.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  While competent medical evidence is not always required in a claim for service connection, and competent lay evidence may suffice in appropriate circumstance, competent evidence of some kind, either medical or lay evidence, is required.  Here, there is neither competent medical evidence nor lay evidence which is both competent and credible that establishes continuity of symptomatology or the required nexus between the in-service noise exposure and the current hearing loss in the right ear and tinnitus.  

Thus, the Board finds that the record as a whole and the opinion of the recent VA examiner outweighs, for the reasons explained, the credibility of the Veteran's testimony of putative continuity of symptomatology of hearing loss in the right ear and tinnitus.  As to this, the Board must consider only independent medical evidence to support the findings rather than provide a medical judgment in the guise of a Board opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).  Here, there is no other persuasive medical opinion addressing the question of etiology of the Veteran's current right ear hearing loss and tinnitus.  

Accordingly, service connection for bilateral hearing loss and tinnitus is not warranted.  Since, for these reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for diabetes mellitus, type II is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  


REMAND

The Veteran testified at the videoconference hearing that his claimed hypertension first manifested many years after his active service.  Service connection for hypertension has been claimed as being due to diabetes mellitus, type II.  See page 19 of the transcript of the videoconference hearing.  However, by this decision service connection for diabetes mellitus, type II, is denied.  On the other hand, service connection is in effect for PTSD with major depression.  Although it has not been contended that the Veteran's hypertension was caused or aggravated by his service-connected psychiatric disorder, this is nonetheless a potential theory of entitlement.  The Board is required to consider all potential theories of entitlement, even if not asserted by the claimant on appeal.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub. non. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir. 2009).  

Accordingly, the Veteran should be afforded a VA examination for the purpose of obtaining a medical opinion as to whether his current hypertension is either caused or aggravated by his service-connected psychiatric disorder.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.326 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

At the DRO 2011 hearing the Veteran testified that he took medication prescribed by for his psychiatric disorder.  Page 6.  The Veteran testified that he had previously worked as a self-employed house painter.  Pages 8 and 9.  At the videoconference hearing he testified that he had been unemployed for two years and had prior work experience as a house painter.  He testified that he no longer worked as a house painter because he was irritable and could not get along with clients.  Page 8.  He testified that he had no marketable skills, other than having been a house painter.  Page 15.  At the 2013 videoconference hearing the Veteran suggested that his service-connected psychiatric disorder may have become worse since his last VA psychiatric rating examination.  See Page17 of that transcript.  

Accordingly, an up-to-date VA psychiatric rating examination is warranted. 

The Board notes that the Veteran's only service-connected disability is PTSD with major depression.  Thus, any potential change in the evaluation of that disability could impact upon the claim for a TDIU rating.  Thus, adjudication of this issue must be deferred pending development of the claim for an increased rating for PTSD with major depression.  However, the Board further notes that there is evidence on file which suggests that nonservice-connected diabetes as well as disabilities of the right knee and right shoulder, as well as diabetes and diabetic complications may have contributed to the Veteran's difficulty maintaining employment.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination for the purpose of determining whether his current hypertension is proximately due to or aggravated by his service-connected psychiatric disability.  

The examiner must carefully review the evidence of record, the Veteran's statements, and the clinical evidence, and conduct a thorough examination.

The claims folder must be made available and reviewed by the examiner.  

The examiner should be requested to respond to the following questions:

(a) Is it more likely than not that the Veteran's hypertension is proximately due to or the result of his service-connected psychiatric disability? 

(b) Is it more likely than not that the Veteran's hypertension is aggravated by his service-connected psychiatric disability?

All indicated tests and studies should be performed.  All findings should be reported.  The examiner should explain the rationale for any opinion and it would be helpful if the examiner would support his or her opinion with references to the medical records, clinical findings, or appropriate medical literature.

2.   The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected psychiatric disorder.  The claims files and all electronic records must be made available to the examiner.  Any indicated diagnostic tests and studies should be accomplished.  All pertinent symptomatology and findings should be reported in detail.  

The examiner should comment upon the presence or absence, frequency, and severity of the Veteran's psychiatric symptoms to include: affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establishing and maintaining effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  The examiner should also assign a Global Assessment of Functioning (GAF) score, and preferably with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  

The examiner should also render an opinion as to the effects of the Veteran's his service-connected psychiatric disorder on his ability to secure and follow a substantially gainful occupation consistent with his education and occupational experience.  

3.  If the Veteran fails to report for VA examination, the RO should inform him of the requirements of 38 C.F.R. § 3.655 (2014), and give him an opportunity to explain any good cause he may have for missing the examination.  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to the examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Following completion of the foregoing, the RO must review the claims folders and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination reports.  If the examination reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action. 38 C.F.R. § 4.2 (2014) ("if the [examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.").  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Abernathy v. Principi, 3 Vet. App. 461, 464 (1992); and Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

5.  Following completion of the above development, the RO should review the evidence and determine whether the Veteran's claims may be granted.  

6.  If any determination remains adverse to the Veteran, he and his representative should be furnished a Supplemental SOC (SSOC).  They should be given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


